Citation Nr: 0823122	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-05 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) which is currently assigned staged ratings of 
50 percent prior to July 13, 2007 and 70 percent from that 
date.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to May 1972.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2005 rating 
decision of the Houston, Texas Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
and a 10 percent rating for PTSD, effective from June 25, 
2004.  A November 2007 rating decision increased the rating 
to 50 percent, effective June 25, 2004 and 70 percent 
effective July 13, 2007.  Inasmuch as the veteran has not 
indicated otherwise, it is presumed he is appealing both 
stages of the rating.  The issue is characterized 
accordingly.  

In a June 2008 VA Form 646, the veteran's representative 
referred to a January 2006 Disability Verification Statement 
in which the veteran's physician attests to the veteran's 
unemployability due to PTSD and depression.  Where a veteran: 
(1) submits evidence of a medical disability; (2) makes a 
claim for the highest rating possible; and (3) submits 
evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation 
purposes based on individual unemployability (TDIU).  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
Ordinarily, these circumstances would result in a referral of 
an inferred TDIU claim for RO initial consideration.  
However, inasmuch as the record shows the veteran has been 
working (and has not filed a TDIU claim) the more logical 
inference is that he is not seeking a TDIU rating.  Hence, 
the Board finds that referral of such claim to the RO is not 
necessary.  


FINDINGS OF FACT

1.  Prior to July 13, 2007, the veteran's PTSD was manifested 
by disablement no greater than occupational and social 
impairment with reduced reliability and productivity; 
occupational and social impairment with deficiencies in most 
areas was not shown.

2.  From July 13, 2007, the veteran's PTSD has been 
manifested by disablement no greater than occupational and 
social impairment with deficiencies in most areas; total 
occupational and social impairment due to PTSD symptoms is 
not shown.


CONCLUSIONS OF LAW

Ratings for PTSD in excess of 50 percent prior to July 13, 
2007 or in excess of 70 percent from that date are not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, 
Diagnostic Code (Code) 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1)(including as amended 
effective May 30, 2008; 73 Vet. App. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As the rating decision on appeal granted service connection 
for PTSD, a disability rating, and an effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).  An 
October 2005 statement of the case (SOC) and a June 2007 VCAA 
letter provided notice on the "downstream" issue of an 
increased rating, and a March 2008 supplemental SOC 
readjudicated the matter after the veteran and his 
representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  Neither the veteran nor his 
representative has alleged that notice in this case was less 
than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008)("where a claim has been substantiated after enactment 
of the VCAA, the appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to 
downstream issues").

The veteran's pertinent treatment records have been secured.  
He has not identified any pertinent evidence that remains 
outstanding.  The RO arranged for VA examinations in December 
2004 and July 2007.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

Service personnel records reflect that the veteran was 
awarded a combat action ribbon.  VA outpatient treatment 
records dated in June 2004 note that the veteran had chronic 
PTSD diagnosed, and that the Global Assessment of Functioning 
(GAF) score assigned was 45.  

The veteran underwent a VA examination in December 2004.  He 
reported some problems with social seclusiveness in that he 
preferred to be by himself.  He claimed some problems with 
decreased memory, decreased concentration and decreased 
motivation.  He reported a close and loving relationship with 
his wife, daughters and grandchildren.  He stated that he had 
fair social relationships.  He claimed that he did not get 
into arguments or fights but reported that he tended to 
prefer to be by himself.  On mental status examination, the 
veteran's thought processes were coherent, logical and goal 
directed.  He communicated clearly and effectively.  There 
were no delusions or hallucinations.  Eye contact was good.  
There were no suicidal or homicidal ideations.  Personal 
hygiene was unimpaired.  The veteran was completely oriented 
to person, place and time.  No obsessive or ritualistic 
behavior which interfered with routine activities was found.  
There was no evidence of depression.  He had mild to moderate 
anxiety initially which decreased somewhat.  There was no 
impaired impulse control which could have an effect on 
motivation or mood.  The diagnosis was chronic PTSD with 
dysthymic symptoms; the GAF score was estimated to be 71-72.  

VA outpatient treatment records dated in January 2006 reflect 
that the veteran underwent individual psychotherapy.  The 
therapist opined that the previous GAF scores of 70+ were 
inaccurate because the veteran's denial and machismo led him 
to be very quiet and not share all of what his symptoms were 
or how much they impacted his work and family life.  The 
veteran's GAF score level of functioning was estimated to be 
at least 48.  The therapist opined that, if the veteran were 
to try to work around others, he would easily be provoked 
into angry outbursts, would likely become physically 
aggressive, and would react to the situation with poor 
impulse control.  It was noted that the veteran had not been 
able to maintain effective friendships with others and had no 
social relationships outside of his family.  The diagnosis 
was moderate to severe PTSD.  

A lay statement by the veteran's daughter dated in August 
2006 reflects that the veteran mentioned to her that he had 
thoughts of suicide.  She stated that he no longer wanted to 
be around people, including his family.  

On July 2007 VA examination the veteran stated that he did 
not socialize with others, even family members.  He reported 
that anger was a severe problem.  He claimed a lot of 
difficulty concentrating.  He stated "I feel like I could 
disappear sometime.  I don't think I would kill myself, but 
if I just didn't wake up that would be okay too."  His 
religion kept him from killing himself.  He reported 
depression of 7 to 8 on a 10 scale of severity, "even with 
my medicines."  On mental status examination, the veteran 
was able to communicate slowly, but effectively, with the 
examiner.  There was no history of delusion, hallucination, 
illusion, or obsessional rituals.  The veteran's thinking 
processes were considered quite slow, but intact.  His memory 
was poor for recent events, but intact for remote events.  No 
true suicidal or homicidal thinking was noted.  The 
assessment was chronic, ongoing PTSD.  The examiner stated 
that the veteran did not at present time pose any threat of 
persistent danger or injury to himself or others.  

A November 2007 physician's note reflects that the veteran 
was caring for the ranch of an elderly rancher who was under 
the care of his wife.  He worked hard, but liked to be alone.  
He took medication (Prozac) which helped with irritability 
and temper.  Mental status examination revealed him to be 
polite, casually dressed, , with mildly constricted effect, 
"can laugh a little", mildly irritable, more talkative, 
thoughts logical and goal directed, no suicidal ideation, 
insight and judgment intact.   It was noted that he had much 
better control of his temper.

A January 2008 report of contact notes that the veteran could 
not be reached because he was working on a ranch.

C.	Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity caused by a given disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In claims for increased ratings, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  This appeal is from the initial 
rating assigned with the grant of service connection, and 
"staged" ratings are for consideration and have been 
assigned by the RO.  

PTSD is to be assigned a 50 percent rating where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a 
mental disorder should conform to DSM-IV.  See 38 C.F.R. 
§ 4.125(a).  Diagnoses many times will include an Axis V 
diagnosis, or a GAF score.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).

The GAF scale reflects the psychological, social and 
occupational functioning under a hypothetical continuum of 
mental illness.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See also Carpenter, 8 Vet. App. 243.  
According to the DSM-IV, a GAF score between 41 and 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job); a GAF 
score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers); a GAF between 61 and 70 
is indicative of mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships; a GAF between 71 
to 80 is indicative that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more that slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
school work).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Prior to July 13, 2007

The effective date for the grant of service connection for 
PTSD is June 25, 2004; hence, the rating period at issue for 
the initial (50 percent) "staged" rating is from that date 
until July 13, 2007.

Although VA outpatient treatment records dated in January 
2006 reflect that the veteran was unable to maintain 
effective friendships with others and had no social 
relationships outside of his family, treatment reports during 
this period do not show that other symptoms of the veteran's 
PTSD met or more nearly approximated the criteria for a 70 
percent schedular rating.  There is no evidence that symptoms 
of PTSD have significantly impacted on the veteran's 
employment (e.g., caused him to miss any significant period 
of time from work, or rendered him incapable of tending to 
work duties), albeit that the employment is of the type that 
does not require much social contact.  See 38 C.F.R. § 4.126 
(b)(social impairment shall not be the sole basis for a 
rating).  There is no documentation of symptoms such as 
suicidal ideation (although an August 2006 letter from the 
veteran's daughter notes he mentioned thoughts of suicide), 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; and difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting).  Significantly, a December 2004 VA examiner found 
no evidence of suicidal ideation, and no obsessive or 
ritualistic behavior which interfered with routine 
activities, nor did the examiner find depression, or impaired 
impulse control which could have an effect on motivation or 
mood.  The veteran communicated clearly and effectively, and 
his personal hygiene was unimpaired.  

There were a number of GAF scores assigned during this period 
of time, ranging from 45 to 71-72.  The clinical findings 
noted in the record appear to conflict somewhat with the GAF 
scores in the lower end of the spectrum of scores assigned in 
that the only symptoms shown cited as examples for scores in 
the 41 to 50 range are a single notation of suicidal ideation 
(no intent) and few friends (which is counter-balanced by 
healthy relationships with family and employer.  The scores 
are not adequately explained by the clinicians providing them 
(precluding their use as the sole source for a rating), and 
do not appear to square with the disability picture 
presented, i.e., that the veteran appears to be functioning 
essentially unimpaired as to his specific employment, and 
enjoys stable, caring, loving relations with his family.  

Consequently, the competent medical and lay evidence of 
record does show that prior to July 13, 2007 symptoms of the 
veteran's PTSD produced occupational and social impairment 
with deficiencies in most areas, and does not support the 
assignment of a rating in excess of 50 percent prior to that 
date.

From July 13, 2007

Treatment records do not show that at any time from July 13, 
2007 symptoms of the veteran's PTSD met or more nearly 
approximated the criteria for a 100 percent schedular rating.  
He has not exhibited gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
himself or others, disorientation to time or place; or memory 
loss for names of close relatives, own occupation, or own 
name.  For example, the veteran's July 13, 2007 VA 
examination reflects that he was able to communicate slowly, 
but effectively, and there was no history of delusions or 
hallucinations.  The examiner stated that he did not pose any 
threat of persistent danger or injury to himself or others.  
In summary, at no time since July 13, 2007 is the disability 
picture of the veteran's PTSD shown to be one of total 
occupational and social impairment.  Notably, while the 
nature of his work places him in an isolated environment, he 
has consistently maintained employment of a demanding and 
responsible nature (operating a ranch).  It is once again 
noteworthy that social impairment, alone, cannot be the sole 
basis for a rating.  See 38 C.F.R. § 4.126 (b).  Furthermore, 
while the veteran's living circumstances apparently do not 
encompass a broad social circle, he enjoys a long-lasting 
marriage, caring and loving relationships with his daughters 
and grandchildren, and a proper relationship with his 
employer/the employer's daughter (who sometimes comes to 
assist with the ranch). 

In view of the foregoing, the Board finds that the schedular 
criteria for a 100 percent rating for PTSD are not met, and 
that such rating is not warranted.  


ORDER

A rating in excess of 50 percent for PTSD prior to July 13, 
2007 and a rating in excess of 70 percent for PTSD from that 
date are denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


